In the

    United States Court of Appeals
                For the Seventh Circuit
No. 12‐3671

UNITED STATES OF AMERICA and
STATE OF WISCONSIN,
                                                            Plaintiffs,

                                and

TOBY T. WATSON,

                                                 Plaintiff‐Appellant,

                                 v.


JENNIFER KING‐VASSEL,
                                                Defendant‐Appellee.


        Appeal from the United States District Court for the 
                  Eastern District of Wisconsin.
           No. 11‐CV‐236 — J. P. Stadtmueller, Judge. 




    ARGUED APRIL 25, 2013 — DECIDED AUGUST 28, 2013 
2                                                                     No. 12‐3671

   Before MANION and KANNE, Circuit Judges, and LEE, District
Judge.*
    KANNE, Circuit Judge. After acquiring the medical records
for  N.B.,  a  minor,  Dr.  Toby  T.  Watson  initiated  this  qui  tam
False Claims Act suit against N.B’s former treating psychiatrist,
Dr.  Jennifer  King‐Vassel.  While  in  King‐Vassel’s  care,  N.B.
received Medicaid assistance that covered N.B.’s prescription
drug  costs.  Watson  alleged  that  several  of  King‐Vassel’s
off‐label prescriptions to N.B. constituted false claims submit‐
ted to the United States government. The district court entered
summary judgment in favor of King‐Vassel due to Watson’s
failure to name expert witnesses. The court determined that
expert testimony was required to prove essential elements of
his case. Disagreeing with the district court’s conclusion, we
reverse.
                                  I. BACKGROUND
    Dr.  Toby  T.  Watson  placed  an  advertisement  in  a
Sheboygan, Wisconsin, newspaper soliciting minor Medicaid
patients  who  had  been  prescribed  any  of  a  number  of
psychotropic medications. He placed the ad after researching
qui tam actions and meeting the President of the Law Project
for  Psychiatric  Rights  (not  coincidentally,  the  attorney  who
represented Watson before this court). Watson’s ad offered the
opportunity to “participate in a possible Medicaid fraud suit”
and to share in any recovery from the litigation.




*
      Of the Northern District of Illinois, sitting by designation.
No. 12‐3671                                                            3

    N.B.’s mother—Christine Maxwell Meyer—responded to
the advertisement and eventually entered into an agreement
with Watson to share the proceeds from the potential lawsuit.
Though  Watson  had  never  treated,  or  apparently  even  met,
N.B., Meyer agreed to procure a copy of N.B.’s medical records
to facilitate the lawsuit. Toward this end, Meyer addressed to
King‐Vassel a signed authorization to disclose N.B.’s treatment
records. The authorization stated that Meyer was requesting
the  records  “[f]or  the  purpose  of  providing  psychological
services and for no other purpose whatsoever … .” (R. 42‐1 at
7.) The authorization did not mention litigation or any possible
Medicaid fraud suit. (Id. at 7‐8.)
    Rather  than  providing  psychological  services  to  N.B.,
however, Watson combed the records for so‐called “off‐label”
prescriptions. An “off‐label” prescription is one written for a
purpose that has  not  been approved by the Food and Drug
Administration (“FDA”). These purposes can, and often will,
find support in scientific literature, but, for whatever reason,
the drug’s manufacturer either has not, or has not yet, gone
through the FDA approval process for that specific use. Once
a  drug  has  been  approved  for  one  use,  however,  the  FDA
cannot prevent physicians from prescribing the drug for other
uses. Cf. Buckman Co. v. Plaintiffʹs Legal Comm., 531 U.S. 341,
349‐50  (2001)  (discussing  the  parallel  situation  of  off‐label
medical  device  use);  see  also  United  States  ex  rel.  Franklin  v.
Parke‐Davis,  147  F.  Supp.  2d  39,  44  (D.  Mass.  2001).  Indeed,
off‐label  prescriptions  by  physicians  are  quite  common.
Randall S. Stafford, Regulating Off‐Label Drug Use—Rethinking
the Role of the FDA, 358 New Eng. J. Med. 1427, 1427 (2008). The
legality  of  the  prescription,  however,  does  not  answer
4                                                            No. 12‐3671

questions such as whether an individual off‐label prescription
is  medically  reasonable  (generally  a  question  for  a  medical
malpractice suit) or whether the government is obligated to
pay for a Medicaid patient’s off‐label prescriptions (a practice
that  Watson  is  attempting  to  police  in  this  case).
Unsurprisingly, given the ubiquity of off‐label prescriptions,
Watson found off‐label prescriptions in N.B.’s medical record.
    King‐Vassel  treated  N.B.  between  2004  and  2008  and
prescribed  a  number  of  psychotropic  medications.  Watson
identified forty‐nine individual prescriptions that he alleged
constituted  false  claims  to  the  United  States  government.
Under  the  applicable  interlocking  provisions  of  the  False
Claims Act and laws governing Medicaid, the federal govern‐
ment  generally  will  not  pay  for  medications  prescribed  for
purposes not approved by the FDA or “supported” by any of
several pharmaceutical reference books (called “compendia”).
Watson  theorized  that  the  forty‐nine  prescriptions  fit  that
description and filed suit in the Eastern District of Wisconsin
against King‐Vassel (as well as several other parties who have
been  dismissed)  under  the  qui  tam  provision  of  the  False
Claims  Act  (“FCA”).  Although  the  Department  of  Justice
declined  to  intervene  in  the  suit  (as  is  its  right  in  a  qui  tam
action, though often indicative of a lower chance of success),
Watson pressed ahead with the case. 
    On July 16, 2012, King‐Vassel moved for summary judg‐
ment.  King‐Vassel’s  summary  judgment  motion  focused  on
two  primary  issues:  whether  Watson  had  “direct  and  inde‐
pendent knowledge” of the alleged Medicaid fraud (a prereq‐
uisite for qui tam standing), (R. 29 at 5), and whether the fraud
allegations  were  based  on  publicly  available  information  (a
No. 12‐3671                                                         5

disqualifying factor for a qui tam FCA suit), (id. at 10). At the
very end of her supporting brief, King‐Vassel included a short,
two‐paragraph  section  arguing  that  the  case  should  “be
dismissed with prejudice” because Watson had failed to name
an expert who could “discuss, among other things, how claims
for reimbursement for medications are presented to Medicaid
programs,  and  how  payments  are  made  by  those  Medicaid
programs.” (Id. at 15.)
    Watson’s  brief  in  opposition  to  the  summary  judgment
motion  focused  on  the  two  primary  issues  that  King‐Vassel
identified. (R. 42 at 2‐6.) Watson also responded to the argu‐
ment about expert testimony by arguing (1) that experts should
not be required to explain the Medicaid payment system; and
(2) that experts would not be required to explain the pharma‐
ceutical aspects of the case (which relate, for reasons described
below, to whether the claims would truly be “false” within the
meaning of the FCA). (R. 42 at 6‐8.) Again, this issue did not
factor heavily in the briefing. 
     The district court ruled against King‐Vassel on her primary
summary judgment arguments. United States ex rel. Watson v.
King‐Vassel, No. 11‐CV‐236, 2012 WL 5272486, *3‐*5 (E.D. Wis.
Oct. 23, 2012). However, the court also analyzed both strands
of  the  failure  to  name  an  expert  argument—that  an  expert
would  be  needed  to  explain  Medicaid  (King‐Vassel’s  argu‐
ment) and that an expert would be required to explain some of
the  pharmaceutical  data  (which  only  appeared  in  Watson’s
opposition  brief).  Id.  at  *5‐*8.  The  court  held  that  Watson’s
failure to name an expert for either reason entitled King‐Vassel
to  summary  judgment.  Id.  Watson  timely  filed  this  appeal.
(Dkt. 1.) 
6                                                         No. 12‐3671

                              II. ANALYSIS
    The  district  court  granted  summary  judgment  for
King‐Vassel on the issue of whether Watson was required to
present expert witnesses with regard to two distinct parts of
his case: (1) the Medicaid claim process, and (2) whether the
claims Watson sued over were “false” within the meaning of
the  False  Claims  Act.  Both  of  these  issues  are  intimately
entangled  with  the  operation  of  the  False  Claims  Act  and
Medicaid. Thus, we think a brief description of both will be
helpful to the reader. We will proceed to address the issues in
the  order  the  district  court  analyzed  them—the  Medicaid
process first, followed by the falsity of the claims—and delve
deeper into Medicaid and the FCA at the appropriate times.
For the reasons detailed below, we disagree with the district
court’s entry of summary judgment. 
   The  False  Claims  Act  makes  it  unlawful  for  a  person  to
“knowingly present[ ], or cause[ ] to be presented, a false or
fraudulent claim for payment or approval” to the United States
government. 31 U.S.C. § 3729(a)(1)(A). The Act establishes civil
penalties for those who violate its terms; the penalties range
from $5,000 to $10,000, “plus 3 times the amount of damages
which  the  Government  sustains.”  31  U.S.C.  §  3729(a)(1)(G).
Although the Attorney General can enforce these provisions,
the Act also provides for enforcement through the empower‐
ment  of  “private  attorneys  general.”  Stalley  v.  Methodist
Healthcare, 517 F.3d 911, 917 (6th Cir. 2008). The FCA allows for
these  private  citizens,  called  relators,  to  bring  qui  tam  suits
against  alleged  fraudsters  on  behalf  of  the  United  States
government.  31  U.S.C.  §  3730.  The  United  States  may,  if  it
chooses, intervene in these suits, 31 U.S.C. § 3730(b)(2), or, if
No. 12‐3671                                                           7

the United States declines, as happened in this case, the relator
may then prosecute the case on his own (although still techni‐
cally  on  behalf  of  the  United  States).  31  U.S.C.  §  3730(c)(3).
Under either option, if the prosecution of the alleged fraudster
is  successful, the relator can receive a substantial  award for
bringing  the  false  claim  to  light.  31  U.S.C.  §  3730(d)(1)‐(2);
United States ex rel. Gear v. Emergency Med. Assocs. of Ill., Inc.,
436 F.3d 726, 727 (7th Cir. 2006).
    Medicaid provides “medical assistance on behalf of families
with  dependent  children  and  of  …  individuals[  ]  whose
income  and  resources  are  insufficient  to  meet  the  costs  of
necessary medical services.” 42 U.S.C. § 1396‐1. Although the
federal  government  ultimately  foots  much  of  the  bill,  the
administration of the program is left to the states. In the case of
prescription drugs, pharmacies pay pharmaceutical companies
for drugs and then submit claims to the state Medicaid agency
for reimbursement. 42 U.S.C. §§ 1396a(a)(23), (32). The federal
government then reimburses the state. 42 U.S.C. § 1396‐1. In
that  way,  claims  submitted  to  state  Medicaid  agencies  are
considered  claims  presented  to  the  federal  government  and
may serve as the basis for FCA liability. See United States ex rel.
Crews v. NCS Healthcare of Ill., Inc., 460 F.3d 853, 856 (7th Cir.
2006) (discussing the necessity of an actual claim to Medicaid
as a basis for FCA liability). 
    With that bit of background out of the way, we proceed to
the specifics of this case, which is before us on an appeal of the
entry  of  summary  judgment.  “We  review  a  district  court’s
grant of summary judgment de novo, drawing all reasonable
inferences  and  viewing  all  facts  in  favor  of  the  non‐moving
party.”  Fitzgerald v. Santoro, 707 F.3d  725, 730 (7th Cir. 2013)
8                                                        No. 12‐3671

(citation omitted). A district court should dispose of an issue
on summary judgment if “there is no genuine dispute as to any
material  fact  and  the  movant  is  entitled  to  judgment  as  a
matter of law.” Fed. R. Civ. P. 56(a). To survive a motion for
summary  judgment,  “the  nonmoving  party  must  establish
some genuine issue for trial such that a reasonable jury could
return a verdict in her favor.” Gordon v. FedEx Freight, Inc., 674
F.3d 769, 772‐73 (7th Cir. 2012). The moving party may seek
summary judgment on the ground that the non‐moving party
has no evidence to support a claim. “Of course, a party seeking
summary judgment always bears the initial responsibility of
informing  the  district  court  of  the  basis  for  its  motion,  and
identifying  those  portions  of  [the  record]  which  it  believes
demonstrate the absence of a genuine issue of material fact.”
Celotex  Corp.  v.  Catrett,  477  U.S.  317,  323  (1986)  (internal
quotation marks omitted). “As a general matter, if the moving
party  does  not  raise  an  issue  in  support  of  its  motion  for
summary judgment, the nonmoving party is not required to
present evidence on that point, and the district court should
not rely on that ground in its decision.” Sublett v. John Wiley &
Sons, Inc., 463 F.3d 731, 736 (7th Cir. 2006); see also Costello v.
Grundon, 651 F.3d 614, 635 (7th Cir. 2011).
    The district court held that Watson’s failure to name expert
witnesses meant that his evidence was insufficient to establish
an essential element of his case. King‐Vassel, 2012 WL 5272486,
at *7. Expert testimony may be required for matters that are
beyond the common understanding of a lay juror. Cf. Smith v.
Hunt,  707  F.3d  803,  809  (7th  Cir.  2013)  (expert  testimony  on
basic  relationship  between  opiates  not  required  because  it
would  be  “within  the  ken  of  the  average  juror”);
No. 12‐3671                                                       9

United States v. McGee, 408 F.3d 966, 978 (7th Cir. 2005) (expert
testimony not required because drug trafficking and related
gang violence were within “the ken of the average juror”). The
district court thought that the issues implicated by Watson’s
complaint were necessarily beyond the common understand‐
ing of a lay juror. Below we explain why that was not the case.
A. Failure to Name a Medicaid Expert
    The district court erred in granting summary judgment to
King‐Vassel  on  the  basis  of  Watson’s  failure  to  identify  a
Medicaid  expert.  To  reach  its  conclusion,  the  district  court
began  its  analysis  by  describing  the  Medicaid  process  as  a
“black box” and the process of submitting claims as a “grand
mystery.”  King‐Vassel,  2012  WL  5272486,  at  *7.  The  district
court reasoned that, because Watson did not identify an expert
to  explain  these  mysteries,  Watson  could  not  prove  that
King‐Vassel  caused  the  submission  of  any  allegedly  false
claims,  much  less  that  she  did  so  knowingly.  Therefore,  the
district court concluded, Watson’s claim did not meet essential
elements of the FCA (that a person “knowingly … cause[ ]” a
false claim).  Our  disagreement with the district court stems
from  its  overly  rigid  interpretations  of  both  prongs  of  the
knowing  causation  requirement:  the  FCA’s  state  of  mind
element (“knowingly”) and the prerequisite that the defendant
have actually caused the submission of the false claim. We will
begin with the former.
1. Dr. King‐Vasselʹs state of mind
   Although  the  FCA  uses  the  seemingly  straightforward
word  “knowingly,”  the  statute’s  state  of  mind  element  is
actually quite nuanced. To establish liability under the FCA,
10                                                        No. 12‐3671

the defendant must have acted with “actual knowledge,” or
with  “deliberate  ignorance”  or  “reckless  disregard”  to  the
possibility  that  the  submitted  claim  was  false.  31  U.S.C.
§ 3729(a)(1)(A), (b). Therefore, while “[i]nnocent mistakes or
negligence are not actionable under [the FCA],” United States
ex rel. Yannacopoulos v. Gen. Dynamics, 652 F.3d 818, 832 (7th
Cir.  2011)  (citation  omitted),  the  statute  does  not  require  a
“specific intent to defraud,” 31 U.S.C. § 3729(b)(1)(B). We will
focus  primarily  on  the  third  mental  state—“reckless  disre‐
gard”—as it is the most capacious of the three.
    Though  the  FCA  has  contained  the  “reckless  disregard”
language  for  almost  thirty  years,  see  United  States  ex  rel.
Williams  v.  Renal  Care  Grp.,  Inc.,  696  F.3d  518,  530  (6th  Cir.
2012), we have not found the need to define it with any more
specificity than to say that it does not encompass “[i]nnocent
mistakes  or  negligence,”  Yannacopoulos,  652  F.3d  at  832.
Congress  and  our  sister  circuits  have  provided  some  assis‐
tance, however. Congress added “reckless  disregard” to the
FCA  in  1986.  Renal  Care  Grp.,  696  F.3d  at  530.  The  Senate
Report that accompanied that change evinced an intent to hold
liable “[o]nly those who act in gross negligence,” that is, those
who failed “to make such inquiry as would be reasonable and
prudent  to  conduct  under  the  circumstances.”  S.  Rep.  No.
99–345,  at  20  (internal  quotations  omitted),  reprinted  in  1986
U.S.C.C.A.N.  5266,  5285.  One  of  our  sister  circuits  has  de‐
scribed reckless disregard in the FCA context as “an extension
of  gross  negligence”  or  an  “extreme  version  of  ordinary
negligence.” United States v. Krizek, 111 F.3d 934, 942 (D.C. Cir.
1997). This description tracks Black’s definition that a person
acts  with  reckless  disregard  “when  the  actor  knows  or  has
No. 12‐3671                                                       11

reason to know of facts that would lead a reasonable person to
realize” that harm is the likely result of the relevant act. Blackʹs
Law Dictionary 540‐41 (9th ed. 2009). We think these all are apt
and useful descriptions of the concept of reckless disregard. 
    And here, based on those descriptions, we think that the
district  court  was  incorrect  to  hold  that  Watson  could  not,
without  an  expert,  “establish  that  King‐Vassel  had  any
knowledge  whatsoever  of  the  likelihood  of  submission  of  a
fraudulent claim.” King‐Vassel, 2012 WL 5272486 at *6. Watson
need only show that King‐Vassel had reason to know of facts
that would lead a reasonable person to realize that she was
causing the submission of a false claim (per Black’s) or that
King‐Vassel failed to make a reasonable and prudent inquiry
into  that  possibility  (per  the  Senate  report).  We  think  that
Watson did so. 
    Specifically, Watson presented an affidavit from Christine
Maxwell  Meyer—N.B.’s  mother—that  asserted  several  facts
that,  if  believed,  could  lead  a  rational  jury  to  find  that
King‐Vassel  showed  reckless  disregard  to  the  existence  of  a
potentially false claim. For instance, Meyer affied that she had
provided King‐Vassel with N.B.’s Medicaid information. (R. 44
at 2.) Meyer further testified that she had never paid out of
pocket  for  N.B.’s  appointments  with  King‐Vassel,  and  that
King‐Vassel  had  never  “suggested  that  she  had  not  billed
Medicaid for her services to N.B.” (Id.) Relating to the prescrip‐
tions,  Meyer  testified  that  she  “always  used  [her]  medical
assistance card to pay for N.B.’s medications” at the Wal‐Mart
pharmacy  where  the  prescriptions  were  filled.  (Id.)  Watson
additionally presented records from Wal‐Mart that supported
these claims. (R. 46‐3.) And, Watson presented paperwork that
12                                                                  No. 12‐3671

seemed to indicate King‐Vassel had been compensated by the
Medicaid  program  for  her  prescriptions  to  N.B.  (R.  46‐4)
(describing  one  of  the  services  King‐Vassel  was  paid  for  as
“Medication Management”).
    We would not describe any of these pieces of evidence as
irrefutable  proof  of  King‐Vassel’s  state  of  mind.  And  it  is
certainly  the  case  that  an  expert’s  testimony  on  Medicaid
billing practices or standard doctor’s office procedure could
make Watson’s case stronger. But including expert testimony
would no doubt make many cases stronger. We do not think,
however,  that  King‐Vassel’s  state  of  mind  is  beyond  the
common  understanding  of  the  lay  juror.  A  reasonable  jury
could plausibly interpret the evidence Watson assembled to
show that King‐Vassel recklessly disregarded the fact that N.B.
received Medicaid assistance,1 and that claims for payment for
his  prescriptions  would  be  submitted  to  Medicaid.  Entry  of
summary judgment on this basis was therefore incorrect.




1
     Meyer  stated  in  the  affidavit  that  “Dr.  King  knew  that  N.B.  was  on
Medicaid and knew that his care was being paid for by Medicaid.” (R. 44 at
2.)  King‐Vassel  argues  that  this  was  speculation  and  beyond  Meyer’s
personal knowledge. (Appellee’s Br. at 17.) We agree with King‐Vassel on
this  point,  and  so  do  not  rely  on  this  particular  statement  to  reach  our
conclusion. Nevertheless, the affied‐to facts within the scope of Meyer’s
personal  knowledge—that  Meyer  had  supplied  King‐Vassel  with  N.B.’s
Medicaid  information  and  had  never  paid  out  of  pocket,  for
instance—could give rise to the conclusion that King‐Vassel had reason to
know N.B.’s Medicaid status.
No. 12‐3671                                                          13

2. Proximate cause
   The district court also determined that summary judgment
was proper because of what it described as “a proximate‐cause
problem for Dr. Watson.” King‐Vassel, 2012 WL 5272486, at *7.
That is, the court described Medicaid as such a complicated,
arcane system that, without an expert to properly explain it,
Watson  could  not  prove  that  King‐Vassel’s  writing  of  a
prescription would actually cause the submission of a claim to
Medicaid. Again, we do not think that this was an appropriate
basis for summary judgment. 
    Under Watson’s theory of the case, FCA liability extends to
those persons or entities who actually cause the submission of
a  false  claim  to  the  United  States  government.  31  U.S.C.
§  3729(a)(1)(A).  Thus,  an  action  that  breaks  the  chain  of
causation would relieve a defendant of liability. Debates over
proximate  cause  are  certainly  familiar  to  American  civil
jurisprudence. See Palsgraf v. Long Island R.R. Co., 162 N.E. 99
(N.Y.  1928);  see  also  United  States  v.  Laraneta,  700  F.3d  983,
990‐91 (7th Cir. 2012); CDX Liquidating Trust v. Venrock Assocs.,
640  F.3d  209,  214‐15  (7th  Cir.  2011).  Generally,  however,
reasonably foreseeable intervening forces  will not break  the
chain of proximate causation. See, e.g., Laraneta, 700 F.3d at 990
(citation  omitted)  (giving  the  conventional  definition  of
proximate cause as “that which, in a natural and continuous
sequence,  unbroken  by  any  efficient  intervening  cause,
produces the injury and without which the result would not
have  occurred”);  see  also  W.  Page  Keeton  et  al.,  Prosser  and
Keeton on the Law of Torts §  44, at 303‐04 (5th ed. 1984) (“The
courts are quite generally agreed that [foreseeable intervening
forces]  will  not  supersede  the  defendant’s  responsibility.”);
14                                                        No. 12‐3671

Restatement (Second) of Torts § 443 (1965) (“The intervention
of a force which is a normal consequence of a situation created
by the actor’s … conduct is not a superseding cause of harm
which such conduct has been a substantial factor in bringing
about.”). Here, we think the potential intervening factors that
the  district  court  identified,  as  well  as  those  it  described  as
constituting “a grand mystery,” are not so unforeseeable as to
break the chain of causation.
  We are not precisely certain what the district court meant
when it described Medicaid as follows:
        [T]here is a grand mystery between the time of
        the  prescription  and  the  claim  being  made  to
        Medicaid. In many ways, that mystery is like a
        black box—perhaps Dr. King‐Vassel’s signature
        on the prescription set off  a series of reactions
        that  on  the  other  side  of  the  box  resulted  in  a
        false claim, but the churning mechanism on the
        inside is still a mystery.
King‐Vassel, 2012 WL 5272486, at *7. To be sure, the statutes and
regulations describing the Medicaid process are dense, see, e.g.,
42 U.S.C. § 1396, et seq., and 42 C.F.R. § 430.0, et seq., but, at
least  in  theory,  they  are  accessible  to  every  member  of  the
public. Regardless, we do not think that the Medicaid process
itself creates the “proximate cause problem” that the district
court identified. Certainly there are intervening events—the
patient  actually  filling  the  prescription  at  a  pharmacy  is  a
baseline  requirement,  and  no  doubt  various  clerks  push
various  papers  to  ensure  that  the  claim  proceeds  through
proper  channels.  But  these  events  strike  us  as  eminently
No. 12‐3671                                                         15

foreseeable forces that will occur without fanfare in the vast
majority  of  cases.  Rather  than  some  sort  of  Rube  Goldberg
contraption hidden under cover, we think a more apt analogy
for the Medicaid process is an automobile: while most people
could not explain every step between key‐turn and ignition,
the  cause‐effect  relationship  is  commonly  appreciated.  An
expert might be required in some cases to explain the process
(of  both  Medicaid  and  the  car),  but  not  to  testify  about  the
existence  of  the  relationship.  We  think  that,  absent  some
affirmative evidence that King‐Vassel’s prescriptions did not
cause a claim to be filed, Watson should have been able to rely
on traditional, time‐tested notions of causation to overcome
summary  judgment.  In  short,  we  do  not  think  a  jury  needs
expert testimony to understand that writing a prescription to
a person insured by Medicaid will likely cause a claim to be
filed with Medicaid. 
B. Failure to Name a Medical Expert
    The  district  court  also  faulted  Watson  for  his  failure  to
name a medical expert. Without such testimony, the court held,
Watson could not prove the falsity of the alleged false claims,
a fatal blow to his case. King‐Vassel, 2012 WL 5272486, at *7. To
review, the FCA makes it unlawful to “knowingly present[ ],
or  cause[  ]  to  be  presented,  a  false  or  fraudulent  claim  for
payment  or  approval”  to  the  United  States  government.  31
U.S.C.  §  3729(a)(1)(A).  Watson’s  theory  of  the  case  was  that
various prescriptions made to N.B. were not eligible for lawful
reimbursement by Medicaid. And, because King‐Vassel caused
claims to be made to the federal government for those prescrip‐
tions, she was responsible for the presentment of a false claim.
It was therefore critical to Watson’s case to know whether or
16                                                    No. 12‐3671

not Medicaid could legally pay for the drugs as prescribed by
King‐Vassel.  The  district  court  held  that  an  expert  was  re‐
quired to testify on that issue. 
    Medicaid  can  only  provide  reimbursement  for  “covered
outpatient  drugs.”  42  U.S.C.  §§  1396b(i)(10),  1396r‐8(a)(3).
Covered drugs do not include any drugs “used for a medical
indication which is not a medically accepted indication.” 42
U.S.C. § 1396r‐8(k)(3). Watson’s theory was that King‐Vassel
prescribed  medication  to  N.B.  for  reasons  that  were  not
medically accepted indications. Helpfully, “medically accepted
indication”  is  a  statutorily‐defined  term  that  refers  to  a
prescription  purpose  approved  by  the  Food,  Drug,  and
Cosmetic Act, 21 U.S.C. § 301 et seq., or “supported by” any of
several  identified  “compendia,”  42  U.S.C.  §  1396r‐8(k)(6),
§  1396r‐8(g)(1)(B)(i)  (listing  as  approved  “compendia”  the
American Hospital Formulary Service Drug Information, the
United States Pharmacopeia‐Drug Information (or its successor
publications), and the DRUGDEX Information System). The
prescriptions at issue are “off‐label” and so the parties agree
that the drugs were not prescribed for an indication covered
under the FDCA. The district court’s ruling, therefore, centers
around the “compendia.” These compendia are large reference
books that contain a variety of information about the prescrip‐
tion  pharmaceuticals  currently  available  on  the  American
market—everything from their chemical makeup to potential
side‐effects to the age ranges of patients the drugs have been
tested on. See Edmonds v. Levine, 417 F. Supp. 2d 1323, 1332‐33
(S.D. Fla. 2006). The amount and type of information varies by
book. Id. They seem to be intended primarily for an audience
of  health  care  professionals,  but  again,  were  specifically
No. 12‐3671                                                       17

incorporated  by  Congress  into  the  statutory  standard  for  a
“medically  accepted  indication.”  42  U.S.C.  §  1396r‐8(k)(6),
§ 1396r‐8(g)(1)(B)(i).
    The  district  court  concluded,  rather  summarily,  that
“medical documents typically are not readily understandable
by the general public and would require an expert to explain
their  application  to  a  particular  set  of  circumstances.”
King‐Vassel, 2012 WL 5272486, at *7. Watson did not name an
expert who could explain the compendia and their relevance
to King‐Vassel’s prescriptions to N.B. Thus, according to the
court, Watson did not present “definite, competent evidence”
to overcome the motion for summary judgment. Id. We take no
issue  with  the  district  court’s  general  reasoning.  Certainly,
scientific evidence can be beyond the competence of a lay jury
to understand, and a party may need to provide an expert to
put  that  evidence  in  the  proper  context.  But,  we  are  not
convinced that it was appropriate to apply that general rule to
the specific facts of this case at this particular stage.
    First, we note that King‐Vassel did not move for summary
judgment on the basis of Watson failing to present an expert
who could explain the compendia. Rather, King‐Vassel’s short,
two‐paragraph argument relating to expert witnesses focused
on the need for “experts to discuss, among other things, how
claims  for  reimbursement  for  medications  are  presented  to
Medicaid  programs,  and  how  payments  are  made  by  those
Medicaid  programs.”  (R.  29  at  15.)  In  other  words,
King‐Vassel’s motion relies entirely on the issues we disposed
of above in Section II.A. “As a general matter, if the moving
party  does  not  raise  an  issue  in  support  of  its  motion  for
summary judgment, the nonmoving party is not required to
18                                                     No. 12‐3671

present evidence on that point, and the district court should
not rely on that ground in its decision.” Cloe v. City of Indianap‐
olis, 712 F.3d 1171, 1182 (7th Cir. 2013) (citation omitted). 
    An  exception  to  that  general  rule  exists,  however,  when
“the losing party is on notice that she has to come forward with
all of her evidence.” Id. (citation omitted). The record is, at best,
ambiguous as to whether this exception should apply here. The
district court’s February 29, 2012, scheduling order required
Watson  to  “name  all  expert  witnesses  and  produce  reports
from  expert  witnesses”  by  April  11,  2012.  (R.  24  at  1.)  So
Watson  was  certainly  on  notice  that  he  had  to  name  any
required  experts  prior  to  King‐Vassel’s  July  16  motion  for
summary judgment. But there is nothing in the record giving
Watson notice that the court would enter summary judgment
because an expert was required to explain the compendia—a
notion that neither the parties nor the district court seem to
have  considered  prior  to  the  short  discussion  in  Watson’s
opposition brief. (R. 42 at 7‐8.) We think this theory is a thin
reed on which to hang the entry of summary judgment. 
    We think that conclusion is especially appropriate because,
viewing the record in the light most favorable to Watson, we
are not convinced that an expert was necessarily required to
explain the compendia with respect to each of Watson’s claims.
Recall that an expert witness may be required when the ability
to interpret the evidence presented is not within the capability
of  a  lay  juror.  Watson  wanted  to  present  evidence  that
King‐Vassel’s prescriptions to N.B. were not for a medically
accepted indication that was supported by any of the statuto‐
rily‐listed drug compendia. Again, the compendia provide a
great deal of information about individual pharmaceuticals.
No. 12‐3671                                                                     19

Edmonds, 417 F. Supp. 2d at 1332‐33. So any given prescription
could  turn  out  to  be  unsupported  for  any  number  of  rea‐
sons—from the relatively simple to the dizzyingly complex.
Watson argued in the district court, and  to  us, that  the pre‐
scriptions here (or at least some of them) were unsupported for
simple  reasons  such  as  N.B.’s  age.  Because  there  were  no
indications  that  were  supported  for  certain  drugs  for  any
patient of N.B.’s age, Watson argues, the prescriptions to N.B.
must  not  have  been  for  a  medically  accepted  indication.2
(Appellant’s Br. at 15‐17.) This analysis, says Watson, would
not require the assistance of an expert. We agree. 
    The district court presumed that interpreting the compen‐
dia  would  be  a  far  more  complicated  task,  indeed  one  that
would  require  a  medical  expert.  At  the  summary  judgment
stage, when the court must view the record in the light most
favorable to the nonmoving party, Fitzgerald, 707 F.3d at 730,
we think this presumption was error. To be sure, the district
court  was  correct  to  lament  the  fact  that  “Watson  did  not
submit any pages of [the compendia] to the Court that would
show how easy it would be [to interpret them].” King‐Vassel,
2012 WL 5272486, at *7. But, Watson was not put on notice by
anything in the record that such submissions would be useful
to  the  court  at  this  stage,  much  less  that  they  would  be
dispositive. 

2
   Watson asks us to take judicial notice of a chart on one of the cited pages.
His appellate counsel created this chart, purportedly based on  the drug
compendia, but Watson did not enter it into the district court record. His
appellate  counsel  has  attempted  to  enter  this  chart  into  the  record  in  a
separate case in another court. (Appellant’s Br. at 15 n.28.) Regardless, we
decline Watson’s invitation.
20                                                      No. 12‐3671

    The  district  court  may  very  well  be  correct  that  Watson
requires an expert to explain some number of the prescriptions
he  charges  constitute  false  claims.  For  instance,  if  N.B.  was
prescribed  a  specific  drug  to  treat  “anxiety,”  and  there  is
support in one of the compendia for prescribing the drug to
treat  “depression,”  Watson  would  need  to  present  expert
testimony  to  prove  that  those  two  diagnoses  are  not
co‐extensive. But the sweeping nature of the summary judg‐
ment order cut off all of Watson’s claims without regard to the
specific facts underlying each one. And it did so despite the
fact that King‐Vassel had not moved for summary judgment
on that basis. While the district court remains free to apply its
reasoning in a more specific manner on remand (because, of
course,  Watson  did  not  name  any  experts  by  the  court’s
deadline), we think the summary judgment order as written
was premature and overbroad. 
     Before concluding, we feel compelled to note that nothing
in  this  opinion  should  be  read  to  countenance  the  pre‐suit
actions  of  either  Watson  or  his  trial  counsel:  they  dragged
blameless  parties  into  court  unnecessarily  and  sought  a
medical release by representing that Watson was going to treat
N.B.—ʺa  total  falsity.”  King‐Vassel,  2012  WL  5272486,  at  *9.
Invoking its “inherent power” under Chambers v. NASCO, Inc.,
501  U.S.  32,  45  (1991),  the  district  court  levied  monetary
sanctions against the pair for “skirting the line of their respec‐
tive  professional  responsibilities.”  King‐Vassel,  2012  WL
5272486, at *9. Regarding Watson, the court noted that he had
“obtained N.B.’s medical records in a manner that could best
be  described  as  borderline‐fraudulent.”  Id.  Those  sanctions
have  not  been  appealed,  and,  in  any  event,  we  would  be
No. 12‐3671                                                   21

hard‐pressed to improve on the district court’s description. If
anything,  we  might  remove  the  word  “borderline.”  Despite
ruling in Watson’s favor today, we hope that the district court’s
sanctions will dissuade professionals from  stooping  to  such
unsavory tactics in the future. 
                         III. CONCLUSION
   For the foregoing reasons, we REVERSE the district court’s
grant  of  summary  judgment,  and  REMAND  for  further
proceedings consistent with this opinion.